                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                   GREEN BAY DIVISION


ANDREW ALBERT, individually, and
as representative of a Class of
Participants and Beneficiaries, on
Behalf of the Oshkosh Corporation and
Affiliates Tax Deferred Investment Plan;                    Case No. 20-cv-901

               Plaintiff,

       v.

OSHKOSH CORPORATION, et. al.

               Defendants


                PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY

        Pursuant to Civil L.R. 7(k), Plaintiff Andrew Albert hereby submits this Notice of the

 following supplemental authority: McGowan v. Barnabas Health, Inc., Civ. No. 20-13119 (KM)

 (ESK), 2021 WL 1399870 (D. N.J. April 13, 2021) (copy attached as Exhibit 1); and In re Biogen,

 Inc. ERISA Litigation, Case No. 20-cv-11325-DJC, 2021 WL 311633 (D. Mass. July 22, 2021)

 (copy attached as Exhibit 2). This authority is relevant to Argument Section I of Plaintiff’s

 Response Brief in Opposition to Defendants’ Motion to Dismiss Amended Complaint (Dkt. 28),

 and to Section I of Plaintiff’s Surreply in Opposition to Defendants’ Motion to Dismiss Plaintiff’s

 Amended Complaint (Dkt. 34-1).




            Case 1:20-cv-00901-WCG Filed 07/29/21 Page 1 of 3 Document 44
Dated this 29th day of July, 2021       WALCHESKE & LUZI, LLC
                                        Counsel for Plaintiff

                                        s/ Paul M. Secunda
                                        James A. Walcheske, State Bar No. 1065635
                                        Scott S. Luzi, State Bar No. 1067405
                                        Paul M. Secunda, State Bar No. 1074127


WALCHESKE & LUZI, LLC
235 N. Executive Dr., Suite 240
Brookfield, Wisconsin 53005
Telephone: (262) 780-1953
Fax: (262) 565-6469
E-Mail: jwalcheske@walcheskeluzi.com
E-Mail: sluzi@walcheskeluzi.com
E-Mail: psecunda@walcheskeluzi.com




          Case 1:20-cv-00901-WCG Filed 07/29/21 Page 2 of 3 Document 44
                                 CERTIFICATE OF SERVICE

       I, Paul M. Secunda, hereby certify that on July 29, 2021, I electronically filed a copyof the

foregoing Plaintiff’s Notice of Supplemental Authority through the Court’s CM/ECF system,

which will send notification of such filing to all counsel of record.

                                                   /s/ Paul M. Secunda
                                                      Paul M. Secunda




         Case 1:20-cv-00901-WCG Filed 07/29/21 Page 3 of 3 Document 44
